DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 173, 176, 179, 182-184, 187-188, 190, and 212-213 are amended.  New claims 215-232 are added.  Claims 1-64, 66-67, 69-159, 164, 168, 195, 204, and 205 are cancelled.  Claims 65, 68, 160-163, 165-167, 169-194, 196-203, and 206-232 are pending in this application.
Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 10/25/2022, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.

Response to Amendment
The Amendment by Applicants’ representative Brad L. Meyer on 11/10/2022 has been entered.   

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§112(b)
 
Applicant cancelled the rejected claim 168.  The rejection is moot.
Applicant’s amendments to claims 173, 176, 179, 182-184, 187-188, and 190 by removal of a narrow range of limitations from the claims overcome the reaction.  The rejection is withdrawn.
Applicant’s amendment to claim 213 overcomes the rejection.  The rejection is withdrawn.
Claim rejection under 35 U.S.C.§112(d)
 
Applicant’s amendment to claim 212 by deleting “substantially” overcomes the rejection.  The rejection is withdrawn.
Claim rejection under 35 U.S.C.§102(a)(1)
 
Applicant argues that the method of Example III of the `473 patent is directed to a “homogenous mixture” of the above-noted polystyrene and kieselguhr, thus, a homogenous extruded mixture of the two components (i.e. the thermoplastic polymer and the inorganic material) and not an adsorbent material (i.e. inorganic material) that “at least partially surround[s] the at least one core” (i.e. thermoplastic material), as presently claimed. See p.4 of the REMARKS.  Applicant’s argument is not persuasive.   For Example III, the “homogenous mixture” of the polystyrene (core) and kieselguhr (silica gel) are two starting material used for making the adsorbent composition.  The term “homogenous” means “of the same kind” or “alike”, or “similar”.  Therefore, “homogenous mixture” means a mixture of polystyrene and kieselguhr with similar appearance. The polystyrene is interpreted as a core; and kieselguhr (silica gel) is interpreted as an adsorbent.   When methyl chloride (liquid solvent) was injected into the autoclave containing a mixture of polystyrene and kieselguhr, a slurry suspension was formed.  During the process of heating the slurry suspension to 185 °C for 4 hours, the coating process occurred.  As a result of the heating process, polystyrene (core) in methyl chloride (liquid solvent) became tacky such that the kieselguhr (silica gel) as adsorbent material adheres to the core.  This process with optionally extruding in Example III reads on Applicant’s invention.  EXAMPLE IV teaches the similar method except the adsorbent is active carbon (Ac 35 of Messrs).  Additional examples of preparing adsorbent compositions are also disclosed in EXAMPLEs II, V, and VI.   Therefore, the `473 patent anticipates claims 65, 68, 194, and 211-212.  The rejection is maintained.  
In addition, the `473 patent anticipates at least new claims 214 and 215, wherein the core is polystyrene.   



Claim rejection under 35 U.S.C.§103(a)
 
Applicant’s arguments have been fully considered, but are not persuasive for the similar reason articulated under 102(a)(1).  The rejection is maintained.     

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 65, 68, 160-163, 165-166, 169-173, 177-178, 180-185, 187-189, 191, 194, 198, 200-203, 206, 211-212, 214 and 215 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 1,138,473 (“the `473 patent”) evidenced by French Patent Specification No. 1,081,583 having English equivalent U.S. 2,987,774.

Applicant’s claim 65 is drawn to a method of making an adsorbent composition, the method comprising: heating a slurry comprising at least one core, at least one adsorbent material, and at least one solvent, whereby the at least one adsorbent material at least partially covers the at least one core to produce the adsorbent composition, wherein the solvent comprises a liquid; wherein the at least one core has at least one thermoplastic material, and whereby the beating causes the at least one core to become tacky such that the adsorbent material adheres to the at least one core, at least partially surrounding the at least one core.

The `473 patent discloses a method of manufacture of thermoplastic foams comprising the steps of mixing 100 parts by weight of polystyrene (core) with 5 parts by weight of adsorbent kieselguhr (silica gel) in powder form into an autoclave.  20 parts by weight of methyl chloride (liquid solvent) are then injected into the clave to make a slurry suspension.  The mixture is heated to 185 °C for 4 hours, after which the extrusion of the mass contained in it is effected at 130 °C (see EXAMPLE III).   EXAMPLE IV teaches the similar method except the adsorbent silica gel is replaced with active carbon (Ac 35 of Messrs).  Additional examples of preparing adsorbent compositions are also disclosed in EXAMPLEs II, V, and VI.   Therefore, the `473 patent anticipates claims 65, 68, 194, and 211-213.

In terms of claims 160 and 173, polystyrene is (i) wear resistance, (ii) resistance to corrosive condition(s), and iii) being non-porous and non-cross-linked polymer; and disclosed in Applicant’s specification and claim 173. 

In terms of claim 161, the at least one adsorbent maternal (e.g. silica gel and active carbon) adheres via Van der Waals forces and/or mechanical adhesion to the core of polystyrene is considered to be an inherited property of the product prepared by the method of the `473 patent.

In terms of claim 162, the `473 patent teaches the solvent comprising methyl chloride, which meets the claim limitation. 

In terms of claim 163, the `473 patent teaches the solvent comprising methyl chloride, which is a substituted acyclic hydrocarbon. 

In terms of claim 165, the `473 patent teaches the at least one solvent is heated to a temperature of 185 °C, which reads on the claimed range of about 100°C to about 200°C.

In terms of claims 166, and 198, the `473 patent discloses the method is carried out in an autoclave and extruder disclosed in French Patent Specification No. 1,081,583 (page 3, lns. 20-22).  It is well-known that a reaction pressure inside of an autoclave and extruder is high.  French Patent Specification No. 1,081,583 with English equivalent U.S. 2,987,774 teaches the reaction is carried out under pressure between 15 to 20 and 40 to 50 atmospheres (col. 2, lns. 34-35 of U.S. 2,987,774). Therefore, the `473 patent evidenced by French Patent Specification No. 1,081,583 anticipates claim 166.

In terms of claim 168, “the amount of adsorbent material(s} is such that agelomeration of the core(s) is minimized during the method” is considered to be an inherited property of the amount of the adsorbent prepared by the method of the `473 patent.

In terms of claims 169-171, 177, and 200-202, see EXAMPLES III-IV of the `473 patent.

In terms of claims 172, 203, and 206, see EXAMPLES III-IV of the `473 patent teaches the core polymer of the thermoplastic material is polystyrene, which has a glass transition temperature of at least about 50°C.

In terms of claim 178 wherein the at least one core is a pellet and/or bead, the `473 patent teaches the core is polystyrene grains (page 1, lns. 43-44), which in interpreted as a pellet and/or bead.

In terms of claim 180 wherein the at least one adsorbent material is at least one coat, whereby the coverage ranges from about 10% of the surface area of the at least one core to about 100% of the surface area of the at least one core,   EXAMPLE III of the `473 patent discloses a method of manufacture of thermoplastic foams comprising the steps of mixing 100 parts by weight of polystyrene (core) with 5 parts by weight of adsorbent kieselguhr (silica gel) in powder form into an autoclave.  Because the mixture contains polystyrene (core) 20 times more over the adsorbent of silica gel, about 100% of the surface area of the adsorbent material should be covered by the at least one core of polystyrene. 

In terms of claims 181-185, the `473 patent teaches the adsorbent is silica gel or active carbon, which is adsorbent for metal(s) and/or metal ions listed in claim 182, wherein the adsorbent material is activated carbon or silica gel. 

In terms of claims 187-189, and 191, see EXAMPLEs II, III, V, and VI of the `473 patent.

In terms of claims 214 and 215, the `473 patent teaches the core is polystyrene.   

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 167, 174-176, 179, 186, 190, 192-193, 196-197, 199, 207-210, 213, and 216-232 are rejected under 35 U.S.C. 103 as being unpatentable over the `473 patent in view of EP1486530 A1 (“the `530 publication”), and U.S. 2,987,774 (“the `774 patent”). 

The `473 patent discloses a method of manufacture of thermoplastic foams comprising the steps of mixing 100 parts by weight of polystyrene (core) with 5 parts by weight of adsorbent kieselguhr (silica gel) in powder form into an autoclave.  20 parts by weight of methyl chloride (liquid solvent) are then injected into the clave to make a slurry suspension.  The mixture is heated to 185 °C for 4 hours, after which the extrusion of the mass contained in it is effected at 130 °C (see EXAMPLE III).   EXAMPLE IV teaches the similar method except the adsorbent silica gel is replaced with active carbon (Ac 35 of Messrs).  Additional examples of preparing adsorbent compositions are also disclosed in EXAMPLEs II, V, and VI.   

The `530 publication discloses a method of manufacture of an adsorbent particulate comprising activated carbon and expandable polystyrene (EPS) by extrusion wherein the activated carbon has particle size < 5 um [0017, 0026], and polystyrene polymer has a particle size 1.0-2.4 mm [0020, and claim 12].   The active carbon in an amount of 1-15 wt% based on the amount of styrene polymer [0027].  

The `774 patent discloses a method for producing porous bodies of thermoplastic materials comprising polystyrene under high-pressure between 15 to 20 and 40-50 atmospheres (col. 2, lns. 33-35).   

The difference between Applicant’s claim 167 and 199 and the `473 patent is the heating occurs for about 50 minutes to about 70 minutes for claim 167, while the `473 patent teaches the heating time is 4 hours. The `530 publication discloses a method of manufacture of an adsorbent particulate comprising activated carbon and expandable polystyrene (EPS) by extrusion, which can be fit in the range of about 50 minutes to about 70 minutes.  Furthermore,
the difference of heating time during mixing is obvious variation because optimization of reaction time is at grasp of one ordinary skilled in the art.  Generally, differences in reaction condition such as heating time will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”). 

In terms of claims 174-176, and 207-210, the difference is the `473 patent does not specifically disclose the polystyrene polymer is cross-linked polymer with various degree of cross-linking.  However, one ordinary skilled in the art would know that polystyrene polymer is a generic name which includes cross-linked polystyrene polymer, see “polystyrene” Wikipedia. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”). 

In terms of claim 179, the difference is the `473 patent does not specifically disclose the core (e.g. polystyrene) has an average particle size greater than about 1 mm.  However, the difference is taught by the `530 publication, which discloses the polystyrene polymer has a particle size 1.0-2.4 mm [0020, and claim 12].  

In terms of claim 186, the difference is the `473 patent does not specifically disclose the adsorbent material is porous and has a surface area of about 50 m2/g to about 2600 m2/g.  However, the `473 patent teaches the adsorbent material is activated carbon.  It is well-known that activated carbon has surface area in excess of 500 m2/g, see “Activated carbon” of Wikipedia.

In terms of claim 190, the difference is the `473 patent does not specifically disclose the adsorbent material has at least one particle which has an average particle size greater than about 1 mm.  However, it is well-known that extruded activated carbon has a diameter from 0.8 to 130 nm, see “Extruded Activated carbon” under “Activated Carbon” of Wikipedia.

In terms of claims 192 and 193, the difference is the `473 patent does not disclose the solvent comprises methylene chloride, or water.  However, the `473 patent teaches the solvent is methyl chloride, a very similar compound with methylene chloride, which has the similar solvent property.  Regarding the solvent comprising water, it would be an obvious variation because all solvents contain some degree of moisture. 

In terms of claims 196-197, the difference is the `473 patent does not disclose the heating temperature is 120-150 °C to 140-150 °C. Instead, the `473 patent teaches the heating temperature is 185 °C. However, the `530 publication discloses a method of manufacture of an adsorbent particulate comprising activated carbon and expandable polystyrene (EPS) by extrusion at 130 °C (see the `473 patent EXAMPLE III, ln.30), which can be fit in the range of 120-150 °C to 140-150 °C for extrusion.  Furthermore, the difference is obvious variation because optimization of reaction temperature is at grasp of one ordinary skilled in the art.  Generally, differences in reaction condition such as heating temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”). 

In terms of claims 207-210, 213, and 216-232, they are obvious optimizations over the cited references combined as a whole.  


Conclusions
Claims 65, 68, 160-163, 165-167, 169-194, 196-203, and 206-232 are rejected.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/YONG L CHU/Primary Examiner, Art Unit 1731